     Case 2:18-cr-00152 Document 15 Filed 10/30/18 Page 1 of 3 PageID #: 44




                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON



UNITED STATES OF AMERICA

v.                                  CRIMINAL ACTION NO. 2:18-00152

MENIS E. KETCHUM, II


                                  O R D E R


            Upon the probation officer’s memorandum request

received by the court on October 29, 2018, which is hereby

ORDERED filed, requesting that the sentencing hearing set for

December 6, 2018, and the presentence investigation deadlines be

continued for a period of 45 to 60 days for the reasons set

forth therein; and the United States and defendant having no

objection as related to the court’s clerk; it is ORDERED that

the sentencing hearing be, and it hereby is, continued to 1:30

p.m. on January 30, 2019.


         It is further ORDERED that the draft presentence report

be submitted to counsel by December 12, 2018; counsel shall

communicate to the Probation Department by December 26, 2018,

any objections to the presentence report; and the presentence

report, together with an addendum setting forth any unresolved

objections, shall be submitted to the court by January 9, 2019.
   Case 2:18-cr-00152 Document 15 Filed 10/30/18 Page 2 of 3 PageID #: 45




          It is further ORDERED that the final presentence

report, together with an addendum setting forth any unresolved

objections, shall be submitted to the court by January 16, 2019.


          The Clerk is directed to forward copies of this order

to the defendant, all counsel of record, the United States

Probation Department, and the United States Marshal.


                                         DATED:   October 30, 2018


                                         John T. Copenhaver, Jr.
                                         United States District Judge
Case 2:18-cr-00152 Document 15 Filed 10/30/18 Page 3 of 3 PageID #: 46
